DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/10/2020.
No claims have been amended or newly canceled. Claims 22-25 have been newly added.
Claims 13-16 and 20-25 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nusse et al (US 2008/0213892) in view of Dalton et al (WO 2012/091978-newly cited).
Claim 13 is drawn to a method if producing skin-derived precursor cells comprising culturing human-derived neural crest stem cells in a differentiation-inducing medium comprising an agonist of Wnt signaling to differentiate the neural crest stem cells into skin-derived precursor cells, 
and isolating the skin-derived precursor cells,

The sole requirement of the differentiation-inducing medium is that it contain an agonist of Wnt signaling as is consistent with Applicant’s specification (page 7 para 19) which states that a culture medium ordinarily used for culturing stem cells becomes an differentiation-inducing medium upon the addition of an agonist of Wnt signaling.
Regarding claim 13, Nusse teach wherein they culture mammalian neural crest stem cells in a culture medium that contains an agonist of Wnt signaling (Wnt polypeptide) (see page 7 claim 3). 
Nusse does not specifically include an embodiment wherein the mammalian neural crest stem cells are human, but do specifically suggest wherein the mammalian stem cells of their invention are preferably human (page 3 para 30). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to perform their method with human neural crest stem cells because Nusse indicates that this is a preferred option.
While Nusse does not specifically indicate that their neural crest cells are differentiated into skin-derived precursor cells, they are carrying out the same method steps of exposing neural crest stem cells to culture medium containing a Wnt agonist and therefore are deemed to inherently provide the same effect of producing skin-derived precursor cells with the same claimed gene expression and claimed protein production to at least some degree. If this were not the case it would appear that Applicant’s claimed method is missing an essential element or method step.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
Nusse suggest the isolation of the Wnt responsive cells (those neural crest stem cells that were treated with Wnt) using FACS for further use and study (page 7 para 71). Therefore the isolation of the resultant cell population is deemed to be obvious choice and would be expected to have a reasonable expectation of success since FACS is a well-known technique for cell isolation.
Nusse do not specifically teach wherein the neural crest stem cells are derived from induced pluripotent stem cells.
Dalton teach a method wherein human neural crest stem cells are produced from induced pluripotent stem cells and that their method provides for the efficient generation of self-renewing of neural crest stem cells that greatly enhance their potential utility in disease modeling and regenerative medicine (page 3, first paragraph).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use human neural crest stem cells that have been derived from induced pluripotent stem cells in the method of Nusse because Dalton teach that their method of using induced pluripotent stem cells provides for the efficient generation of self-renewing of neural crest stem cells that greatly enhance their potential utility in disease modeling and regenerative medicine (page 3, first paragraph).
Regarding claim 16, Nusse suggest that their cells may be re-plated with Wnt containing culture medium to observe their growth (passaging at least once)(see page 6 
Regarding claim 20, Nusse use a wnt polypeptide to activate the Wnt signaling pathway (page 1 para 7). Nusse do not specify which wnt activating agents can be used as an alternative to a wnt polypeptide.
Dalton teach that agents that promote (activate) wnt signaling include wnt proteins (polypeptides) or a GSK inhibitor (page 3, 2nd paragraph). The GSK inhibitors include 2’Z,3’E-6-Bromoindirubin-3’-oxime (aka Bio, or a bis-indolo(indirubin) compound as per Applicant’s specification at page 6 para 17),an acetoxime compound of Bio, a thiadiazolidine compound or a GSK-3 beta inhibitor (GSK-3 beta peptide inhibitor) (page 16, last paragraph). These GSK inhibitors are alternate names for many of the same GSK inhibitors claimed by Applicant (see page 6 para 17 of Applicant’s specification).
One of ordinary skill in the art would have been motivated to use a GSK inhibitor from those listed by Dalton as an alternative or in addition to the wnt polypeptide used by Nusse because Dalton suggests that GSK inhibitors are suitable alternatives to wnt polypeptides for the activating of the wnt pathway and the combination of two agents known for the same purpose in order to optimize the effect is deemed to be prima facie obvious as well. One of ordinary skill in the art would have had a reasonable expectation of success because Nusse indicate that modifications and changes can be made to their method by those skilled in the art (page 5 para 54).
Regarding claim 21, Nusse teach the evaluation of the Wnt treated cell colonies (cells produced by treating neural crest stem cells with a Wnt agonist) for cell morphology (cell form) and state that they exhibit a distinct small and morphologically homogenous phenotype(ranging in size from 50-200 µm) (page 6 para 66). It would be obvious to use a microscope to make such observations due to the small size of the cells.
Therefore the combined teachings of Nusse et al and Dalton et al render obvious Applicant’s invention as claimed.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nusse et al (US 2008/0213892) in view of Dalton et al (WO 2012/091978-newly cited) as applied to claims 13, 16 and 20-25 above and further in view of Reubinoff et al (US 7,947,498).
Regarding claims 14 and 15, Nusse suggest the claimed method as described above, but do not specifically include wherein the basal medium is DMEM/Ham’s F12.
Reubinoff teach wherein a suitable medium for culturing neural progenitor cells is DMEM/F12 supplemented with B27, EGF and bFGF (column 24 lines 40-44).
One of ordinary skill in the art would have been motivated to use DMEM/F12 supplemented with B27, EGF and bFGF in the method of Nusse because Reubinoff teach that this is a suitable culture medium for neural progenitor cells and Nusse is culturing neural progenitor cells (neural crest stem cells) and indicates that suitable supplements include B-27, bFGF and EGF (page 4 para 39-40). One of ordinary skill in 
Therefore the combined teachings of Nusse et al, Dalton et al and Reubinoff et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant argues that Nusse do not disclose or suggest isolation and detection of SKPs itself and evaluation of cell morphology thereof. Applicant asserts that the skilled artisan would not have found any reasonable basis to start from Nusse and/or expectation of success in isolating the SKPs, detecting the expression of genes and proteins specific to SKPs or evaluating the cell morphology thereof.
This is not found persuasive. While Nusse does not specifically indicate that their neural crest cells are differentiated into skin-derived precursor cells, they are carrying out the same method steps of exposing neural crest stem cells to culture medium containing a Wnt agonist and therefore are deemed to inherently provide the same effect of producing skin-derived precursor cells with the same claimed gene expression and claimed protein production to at least some degree. If this were not the case it 
Applicant argues that in Nusse the cells that respond to Wnt are isolated by FACS whereas in the present invention the differentiation induction to SKPs is confirmed by immunofluorescence staining of fibronectin. Applicant asserts that Nusse and Dalton do not support a prima facie case of obviousness.
This is not found persuasive. The claims do not require a step for immunofluorescence staining of fibronectin
Applicant argues that the tissue of Nusse is removed from E14.5 forebrains of mice and that this is in contrast to the present invention which recites that the neural crest stem cells are human-derived.
This is not found persuasive. Nusse does not specifically include an embodiment wherein the mammalian neural crest stem cells are human, but do specifically suggest wherein the mammalian stem cells of their invention are preferably human (page 3 para 30).
Applicant argues that neither Dalton nor Reubinoff compensate for the deficiencies in Nusse.
This is not found persuasive as Nusse is not found to be defective as described above.





Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632